DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, and 10-21 are pending with claims 1-8, 10, and 16-21 under examination and claims 11-15 withdrawn from consideration.
Claim 9 has been canceled.
Claims 16-21 were added by amendment. 

Response to Amendment
In view of applicants claim amendments received on 01/03/2022, the claim objections set forth in the Non-Final Rejection mailed on 01/03/2022 have been withdrawn.
Applicants claim amendments have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 01/03/2022, the previous prior art rejection based on Czarnecki has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 20 recites “a reagent module”.  Claim 1 line 10 previously refers to “a reagent dispensing device”.  It is unclear if the reagent module is structurally distinct from the reagent dispensing device, or if applicant(s) are intending to introduce another reagent dispensing system, or if applicant(s) merely intend to refer to the reagent dispensing device. Where is this reagent module and how does it relate to the other components of the system? Perhaps applicants are intending to recite “the reagent dispensing device”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czarnecki et al. (US 2016/0291045; already of record)

Regarding claim 1, Czarnecki discloses a computer program product for on-substrate verification of reagent deposition (Czarnecki; fig. 7, [0040, 0072, 0074, 0080]), the computer program product comprising: 
a computer readable storage medium comprising computer usable program code embodied therewith (Czarnecki discloses a memory 716 configured to store different instructions for different processes related to an automated specimen deposition system; fig. 7, #716, [0072, 0075] including a method for generating specimen-bearing substrates; fig. 8, [0081]), the computer usable program code to, when executed by a processor (Czarnecki discloses a processor 713 that executes the sequence of program instructions; fig. 7, #713, [0075]): 
identify a sample region of a substrate, the sample region being a region onto which a number of reagents are deposited to effectuate a diagnostic process (Czarnecki discloses an automated specimen deposition system 100; fig. 1, #100, [0039]. Software, code or other executable instructions are provided to direct and/or control specimen deposition by the system 100 through control of an X-Y-Z stage 132 that holds the substrate, and/or an X-Y-Z stage 140 for positioning a sample cartridge 120 over the substrate processing area 130; figs. 4 & 6, [0048, 0052, 0054, 0056-0057].  Czarnecki discloses a method for generating specimen-bearing substrates using the automated specimen deposition system 100; fig. 8, [0081]. The method includes aligning and positioning the substrate with respect to a cartridge 120 containing reagents and then depositing a sample on the substrate; fig. 8, #810, [0056, 0081-0082].  Accordingly, one or more regions are identified upon which a number of reagents are deposited to effectuate a diagnostic process such as staining, antigen retrieval, and partial wave spectroscopic microscopic images; fig. 8, #808, [0040, 0081-0082]); 

with the reagent dispensing device, depositing the reagent on the at least one diagnostic region (Czarnecki discloses screening methods to determine if the spray deposition of the sample/reagent meet the program criteria [0115].  The examiner notes depositing the reagent on the diagnostic region is required to perform the screening method above); and 
verifying deposition of the reagent at the at least one diagnostic region of the substrate (Czarnecki discloses screening methods to determine if the spray deposition of the sample meet program criteria, the screening methods verify deposition by laser and/or spectrographic techniques [0115).  
Note: “when executed by a processor” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the program code beyond that of a capability (MPEP 2114 and 2111.04) 

	
Regarding claim 2, Czarnecki discloses the computer program product of claim 1 above, comprising computer usable program code to, when executed by the processor, instruct at least 
Note: “when executed by a processor” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the program code beyond that of a capability (MPEP 2114 and 2111.04) 

Regarding claim 3, Czarnecki discloses the computer program product of claim 1 above, wherein the substrate is a pretreated substrate to facilitate the verification of the deposition of the reagent at the diagnostic region (Czarnecki discloses washing the substrate prior to deposition of the reagent; [0067-0068]).  

Regarding claim 4, Czarnecki disclose the computer program product of claim 1 above, 
	wherein: the at least one diagnostic region comprises a first diagnostic region and a second diagnostic region:
identifying at least one diagnostic region of the substrate comprises: 
identifying a first diagnostic region on the substrate before a sample deposition area with respect to a direction of travel of the substrate, 
28581078016/500,362identifying a second diagnostic region on the substrate after a sample deposition area with respect to the direction of travel of the substrate, or 
combinations thereof (Czarnecki discloses the system may be configured to carry one or more cartridges for sequentially moving the containers to the spray positioning assembly 140, a row of alignment assemblies can independently mix and spray biological materials from the specimen containers onto substrates held in the substrate processing area 130, and the substrate processing area 130 and/or the spray positioning assembly 140 can include one or more sensors that facilitate specimen deposition and/or processing of the specimen-bearing substrates; [0044, 0058].  Screening methods/calibration are 

Regarding claim 5, Czarnecki discloses the computer program product of claim 3 above, wherein the pretreated substrate comprises:
an etched diagnostic region;
a pH treated diagnostic region;
a labeled diagnostic region; or 
combinations thereof (Czarnecki discloses washing the substrate prior to deposition of the reagent; [0067-0068].  The Examiner notes that applying washing solution is a pH treatment).  

Regarding claim 6, Czarnecki discloses the computer program product of claim 1 above, comprising computer usable program code to, when executed by the processor, with the reagent dispensing device, deposit the reagent on the at least one diagnostic region in a pattern (Czarnecki discloses a method for generating specimen-bearing substrates using the automated 
Note: “when executed by a processor” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the program code beyond that of a capability (MPEP 2114 and 2111.04) 

Regarding claim 7, Czarnecki discloses the computer program product of claim 6 above, wherein the pattern identifies a health of the reagent dispensing devices, identifies a clogging of a number of nozzles of the reagent dispensing devices, comprises a volume gradient of the reagent, comprises a concentration gradient of the reagent, comprises a barcode identifying the substrate, comprises a barcode identifying a sample test protocol, or combinations thereof (Czarnecki discloses the total volume of reagent sprayed can be varied or spread out into multiple spray passes depending on the concentration of the container; [0103].  Accordingly, the pattern identifies a health of the reagent dispensing device based on a concentration gradient of the reagent).  

Regarding claim 8, Czarnecki discloses the computer program product of claim 1 above, comprising computer usable program code to, when executed by the processor, and in response to the verification of the deposition of the reagent at the at least one diagnostic region of the substrate, service the reagent dispensing devices (Czarnecki; [0045]).  
Note: “when executed by a processor” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the program code beyond that of a capability (MPEP 2114 and 2111.04) 

Regarding claim 10, Czarnecki discloses the computer program product of claim 1 above, comprising computer usable program code to, when executed by the processor, control the reagent dispensing device to mark the substrate as faulty in response to a determination that the deposition of the reagent was compromised (Czarnecki discloses screening methods for verifying the spray deposition of the sample meets pre-determined criteria.  The examiner notes that, by definition, the phrase “screening-method” requires some identifying mark to discriminate one group from another; [0115]).
Note: “when executed by a processor” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the program code beyond that of a capability (MPEP 2114 and 2111.04) 

Regarding claim 16, Czarnecki discloses the computer program product of claim 1 above, wherein the computer usable program code to verify the health of the reagent dispensing device comprises computer usable program code to image a first diagnostic region before the sample region in a direction of travel of the substrate before and after deposition of a reagent on the first diagnostic region (Czarnecki discloses sensors for screening methods include laser and/or spectrographic techniques that determine cell centration within a sample based on changes in intensity due to the presence of shadows; [0076, 0085, 0115].  Accordingly, the program comprises code that images before and after deposition in the diagnostic region since the presence of shadows are monitored to determine concentration).  

Regarding claim 17, Czarnecki discloses the computer program product of claim 1 above, wherein the computer usable program code to verify the health of the reagent dispensing device comprises computer usable program code to image a second diagnostic region after the sample region in a direction of travel of the substrate before and after deposition of a reagent on the second diagnostic region (Czarnecki discloses the system may be configured to carry one or more cartridges for sequentially moving the containers to the spray positioning assembly 140, a row of alignment assemblies can independently mix and spray biological materials from the specimen containers onto substrates held in the substrate processing area 130, and the substrate processing area 130 and/or the spray positioning assembly 140 can include one or more sensors that facilitate specimen deposition and/or processing of the specimen-bearing substrates; [0058].  Screening methods/calibration are used to determine if the spray deposition meets program criteria [0115]. Laser and/or spectrographic sensors are used for the screening methods/calibration; [0076, 0085, 0115].  The screening methods/calibration are performed prior to identifying a sample deposition area; fig. 8, #802, #808, [0081-0082]. A motor controlled stage 3104 moves the slide area 3105 in and out of the sample chamber with respect to a direction of travel of the substrate; fig. 31, [0068].  Accordingly, the system configured to carry one or more cartridges for sequentially moving the containers to the spray positioning assembly 140 would image a first diagnostic region on the substrate before a sample deposition area in a direction of travel of the substrate according to the motorized stage, then image a second diagnostic region after the sample region from the first cartridge, in a direction of travel of the substrate according to the motorized stage.  The optical sensors imaging the second region before and after deposition since the presence of shadows are monitored to determine concentration. The Examiner notes that Czarnecki provides an explicit example of applying two samples on a slide in figs. 10A-D, [0120]).

Regarding claim 18, Czarnecki discloses the computer program product of claim 1 above, wherein: the at least one diagnostic region comprises a first diagnostic region and a second diagnostic region (Czarnecki discloses the system may be configured to carry one or more cartridges for sequentially moving the containers to the spray positioning assembly 140, a row of alignment assemblies can independently mix and spray biological materials from the specimen containers onto substrates held in the substrate processing area 130, and the substrate processing area 130 and/or the spray positioning assembly 140 can include one or more sensors that facilitate specimen deposition and/or processing of the specimen-bearing substrates; [0058].  Screening methods/calibration are used to determine if the spray deposition meets program criteria [0115]. Laser and/or spectrographic sensors are used for the screening methods/calibration; [0076, 0085, 0115].  The screening methods/calibration are performed prior to identifying a sample deposition area; fig. 8, #802, #808, [0081-0082]. A motor controlled stage 3104 moves the slide area 3105 in and out of the sample chamber with respect to a direction of travel of the substrate; fig. 31, [0068].  Accordingly, the system configured to carry one or more cartridges for sequentially moving the containers to the spray positioning assembly 140 would image a first diagnostic region on the substrate before a sample deposition area in a direction of travel of the substrate according to the motorized stage, then image a second diagnostic region after the sample region from the first cartridge, in a direction of travel of the substrate according to the motorized stage. The Examiner notes that Czarnecki provides an explicit example of applying two samples on a slide in figs. 10A-D, [0120]); and 
the computer usable program code to verify the health of the reagent dispensing device comprises computer usable program code to compare: 
reagent deposition in the first diagnostic region before deposition of the reagent in the sample region; and68581078016/500,362 
reagent deposition in the second diagnostic region after deposition of the reagent in the sample region (Czarnecki disclose the spray deposition can be optimized for each biological 

Regarding claim 19, Czarnecki discloses the computer program product of claim 1 above, wherein the pattern is a concentration gradient across the at least one diagnostic region (Czarnecki; [0103]).  

Regarding claim 20, Czarnecki discloses the computer program product of claim 1 above, comprising computer usable program code to, when executed by the processor, instruct a substrate conveyance system to convey the substrate underneath a regent module (As best understood, Czarnecki discloses an automated specimen deposition system 100; fig. 1, #100, [0039]. Software, code or other executable instructions are provided to direct and/or control specimen deposition by the system 100 through control of an X-Y-Z stage 132 that holds the substrate, and/or an X-Y-Z stage 140 for positioning a sample cartridge 120 over the substrate processing area 130; figs. 4 & 6, [0048, 0052, 0054, 0056-0057]).  

Regarding claim 21, Czarnecki discloses the computer program product of claim 6 above, wherein the pattern encodes information (Czarnecki discloses the pattern comprises programed criteria; [0063, 0064, 0088-0089, 0106, 0110]).

Response to Arguments
Applicants arguments filed on 01/03/2022 have been fully considered.
Applicant(s) argue on page 11-12 of their remarks towards the 102 rejection over claim 1 in view of Czarnecki that the prior art fails to teach or suggest evaluating the health of the reagent dispensing device by ejecting reagent on a portion of a substrate that is to the side of a portion of the substrate that has a sample.  Specifically, applicants argue that the prior art does not disclose “at least one diagnostic region being a region onto which the number of reagents are deposited to evaluate a health of a reagent dispensing device” and “verify[ing] the health of the reagent dispensing device based on the deposition of the reagent at the at least one diagnostic region of the substrate”.  The examiner respectfully disagrees and notes that applicants arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has modified the prior art rejection based on Czarnecki to address the amended claim language.  Specifically, Czarnecki discloses an automated specimen deposition system 100; fig. 1, #100, [0039]. Software, code or other executable instructions are provided to direct and/or control specimen deposition by the system 100 through control of an X-Y-Z stage 132 that holds the substrate, and/or an X-Y-Z stage 140 for positioning a sample cartridge 120 over the substrate processing area 130; figs. 4 & 6, [0048, 0052, 0054, 0056-0057].  Czarnecki specifically discloses a method for generating specimen-bearing substrates using the automated specimen deposition system 100; fig. 8, [0081]. The method includes aligning and positioning the substrate with respect to a cartridge 120 containing reagents; fig. 8, #808, [0056, 0081-0082].  Accordingly, one or more regions are identified upon which a number of reagents are deposited to effectuate a diagnostic process such as staining, antigen retrieval, and partial wave spectroscopic microscopic images; fig. 8, #808, [0040, 0081-0082].  Czarnecki further discloses the method for generating specimen-bearing substrates using the automated specimen deposition system 100; fig. 8, [0081] includes calibrating the system based on instructions 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798